DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/18/2022. 
Examiner notes claims 19 and 20 are listed as “(Previously Presented)”. However, they are new claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 04/18/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claims 5 and 10-12 objected to because of the following informalities:  
In claim 5, line 3, change “a display” to “the display”.  
In claim 10, line 3, change “a display” to “the display”.  

In claim 11, line 3, change “a thumbnail image” to “the thumbnail image”.
In claim 11, lines 5-6, change “a highest hierarchy level” to “the highest hierarchy level.”
In claim 12, line 2, change “a thumbnail image” to “the thumbnail image”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the thumbnail image” in line 5. It is unclear if this is referring to “a thumbnail image” in claim 8 (line 7), or “a thumbnail image” in claim 11, line 3.
 Claim 11 recites “the display” in line 5. It is unclear if this is referring to “a display” in claim 8 (line 7), or “a display” in claim 11, lines 3-4.
Claim 12 is rejected as being dependent on claim 11.
Claim 12 recites “the thumbnail image” in lines 3-4. It is unclear if this is referring to “a thumbnail image” in claim 8 (line 7), “a thumbnail image” in claim 11 (line 3), or “a thumbnail image” in claim 12, line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0312179 A1) in view of Sato et al. (US 2013/0088499 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an image capturing apparatus (Lee, Fig. 2) comprising at least one processor (Lee, Fig. 1, Processor 120) and/or at least one circuit which functions as: 
a shooting control unit configured to carry out continuous shooting (Lee, Paragraph 0033); 
a detection unit configured to detect, from an image obtained through the continuous shooting, a plurality of object classes (Lee, Paragraph 0033-0036), the object classes being organized hierarchically according to a hierarchical structure in which an object class in a higher hierarchy level contains an object class in a lower hierarchy level (Lee, Paragraphs 0039 and 0061); 
a selection unit configured to select a specific hierarchy level on the basis of a predetermined selection criterion (Lee, Fig. 7, Paragraphs 0040, 0046 and 0072-0074, The predetermined selection criterion may be the score or other processes to determine the representative information (Fig. 5, Paragraph 0062, representative information 532 or 540)); and 
a notification unit configured to notify a user of one or more of the plurality of object classes, with priority given to an object class belonging to the specific hierarchy level (Lee, Fig. 5, Paragraphs 0046-0047 and 0064, The displayed object class labels are notifications.).
However, Lee does not teach a display control unit configured to display a thumbnail image of the image on a display; nor wherein the predetermined selection criterion includes whether or not the thumbnail image of the image is displayed on the display, and when the thumbnail image of the image is displayed on the display, a highest hierarchy level is selected as the specific hierarchy level.
In reference to Sato, Sato teaches a display control unit configured to display a thumbnail image of the image on a display (Sato, Figs. 10-12 and 14, Paragraph 0066, 0143 and 0149); and 
a selection unit (Sato, Fig. 9, Elements 201, 203 and 205) configured to select a specific hierarchy level (Sato, Figs. 10-12 and 14, Paragraphs 0145-0147 and 0149, The tags selected to be displayed in each of the GUIs of Figs. 10-12 and 14 are specific hierarchy levels.) on the basis of a predetermined selection criterion (Sato, Figs. 10-12 and 14, Paragraphs 0145-0147 and 0149, The predetermined selection criterion may be considered the predetermined program/logic used to determine the tags for the image and the predetermined GUI mode selected by the user.), wherein the predetermined selection criterion includes the thumbnail image of the image is displayed on the display (Sato, Figs. 10-12 and 14), and when the thumbnail image of the image is displayed on the display, a highest hierarchy level is selected as the specific hierarchy level (Sato, Figs. 10-12 and 14, “Noodles” may be considered “a highest hierarchy level” of all noodle tags. “Ramen Noodles” may be considered “a highest hierarchy level” of all Ramen noodle tags.).
These arts are analogous since they are both related to imaging devices using object recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the display modes as seen in Sato to allow the user to select additional modes including thumbnail views as seen in Sato to allow the user to grasp the tags that may be relevant to the input data for each of the granularities (Sato, Paragraph 0145) or to search/review stored images (Sato, Fig. 14). Further, the limitation “wherein the predetermined selection criterion includes whether or not the thumbnail image of the image is displayed on the display” since the predetermined selection criterion (predetermined GUI mode selected by the user) may be selected between the display mode of Lee which has no thumbnail, or the display modes of Sato which include a thumbnail.
Claims 8 and 15-18 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee and Sato teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the selection unit further selects the specific hierarchy level on the basis of a user operation (Lee, Fig. 12, Paragraph 0088-0091, The user may influence the score of the information that is used to select the specific hierarchy level of the object. Alternatively, the user operation may be considered to be powering on the device or aiming the camera at an object.).
Claim 9 is rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Lee and Sato teaches the image capturing apparatus according to claim 2 (see claim 2 analysis), wherein the selection unit selects, as the specific hierarchy level, a hierarchy level to which an object class having a highest degree of focus among the plurality of object classes belongs (Lee, Paragraphs 0038, 0040 and 0083, The score is interpreted as the “degree of focus”.).

Regarding claim 5, the combination of Lee and Sato taches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes displaying, on a display, information indicating the object class for notification (Lee, Fig. 5, Paragraph 0062).
	

Regarding claim 6, the combination of Lee and Sato teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the notification unit notifying the user of one or more of the plurality of object classes includes outputting, from an audio output unit, audio indicating the object class for notification. “(Lee, Paragraph 0062, According to an embodiment, the processor 120 may output the generated recognition result. The recognition result may be output through the display device 160, the sound output device 155, or the like.”).

Regarding claim 7, the combination of Lee and Sato teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein when a number of the plurality of object classes is less than or equal to a threshold, the notification unit notifies the user of all of the plurality of object classes (Lee, Fig. 5, An arbitrary threshold may be interpreted as the threshold. For example, if the threshold is 20, each example shown in Figure 5 is considered to read on the limitation. Further, claim limitations do not describe the scenario when a number of the plurality of object classes is greater than the threshold. Therefore, if the threshold is considered to be 2, each example shown in Figure 5 is also considered to read on the limitation.).
Claim 14 is rejected for the same reasons as claim 7.

Regarding claim 11, the combination of Lee and Sato teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the display control unit is configured to display a thumbnail image of the image on a display (Sato, Figs. 10-12 and 14, Paragraph 0066, 0143 and 0149), and
wherein when the thumbnail image is displayed on the display, the selection unit selects a highest hierarchy level as the specific hierarchy level (Sato, Figs. 10-12 and 14, “Noodles” may be considered “a highest hierarchy level” of all noodle tags. “Ramen Noodles” may be considered “a highest hierarchy level” of all Ramen noodle tags.).

Regarding claim 12, the combination of Lee and Sato teaches the notification apparatus according to claim 11 (see claim 11 analysis), wherein when a thumbnail image is displayed on the display, the notification unit notifying the user of one or more of the plurality of object classes includes displaying, near the thumbnail image on the display, information indicating the object class for notification level (Sato, Figs. 10-12 and 14).

Regarding claim 13, the combination of Lee and Sato teaches the notification apparatus according to claim 8 (see claim 8 analysis), wherein the at least one processor and/or at least one circuit further functions as: a detection unit configured to detect the plurality of object classes from the image (Fig. 5, Paragraph 0062, representative information 532 or 540).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0312179 A1) in view of Sato et al. (US 2013/0088499 A1) in further view of Redmon et al. (US 2019/0102646 A1).

Regarding claim 19, the combination of Lee and Sato teaches the image capturing apparatus according to claim 1 (see claim 1 analysis). However, the combination of Lee and Sato does not teach wherein the detection unit utilizes a convolutional neural network for the detection and organization of the plurality of object classes.
In reference to Redmon et al. (hereafter referred as Redmon), Redmon teaches a detection unit utilizes a convolutional neural network for the detection and organization of the plurality of object classes (Redmon, Figs. 1 and 10B, Paragraphs 0030-0031 and 0104).
These arts are analogous since they are all related to imaging devices using object recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Sato with the teaching of using a convolutional neural network for the detection and organization as seen in Redmon since neural network object detection has become increasingly fast and accurate (Redmon, Paragraph 0022) and can detect a large number of objects in different categories (Redmon, Paragraphs 0025-0026).
Claim 20 is rejected for the same reasons as claim 19.

Allowable Subject Matter
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The image capturing apparatus according to claim 2, wherein when an operation for zooming to a wide-angle side has been made during the continuous shooting, the selection unit selects, as the specific hierarchy level, a hierarchy level higher than a hierarchy level selected a previous time; and when an operation for zooming to a telephoto side has been made during the continuous shooting, the selection unit selects, as the specific hierarchy level, a hierarchy level lower than a hierarchy level selected a previous time.”

With regard to claim 10, prior art of record neither anticipates nor renders obvious:
The notification apparatus according to claim 8, wherein the display control unit is configured to display the image on the display, and wherein when a display magnification rate of the image is a first magnification rate, the selection unit selects a first hierarchy level as the specific hierarchy level, and when the display magnification rate of the image is a second magnification rate higher than the first magnification rate, the selection unit selects a second hierarchy level lower than the first hierarchy level as the specific hierarchy level.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698